EXHIBIT 10.1

 

SUPERVALU INC.

2012 STOCK PLAN,

AS AMENDED

MAY 6, 2013

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1.

 

Purpose

1

 

 

 

 

Section 2.

 

Definitions

1

 

 

 

 

Section 3.

 

Administration

4

 

 

 

 

(a)

Power and Authority of the Committee

4

 

 

 

(b)

Delegation

5

 

 

 

(c)

Power and Authority of the Board

5

 

 

 

Section 4.

 

Shares Available for Awards

5

 

 

 

 

(a)

Shares Available

5

 

 

 

(b)

Accounting for Awards

6

 

 

 

(c)

Adjustments

6

 

 

 

(d)

Award Limitations Under the Plan

7

 

 

 

Section 5.

 

Eligibility

8

 

 

 

 

Section 6.

 

Awards

8

 

 

 

 

(a)

Options

8

 

 

 

(b)

Stock Appreciation Rights

10

 

 

 

(c)

Restricted Stock and Restricted Stock Units

10

 

 

 

(d)

Performance Awards

11

 

 

 

(e)

Dividend Equivalents

12

 

 

 

(f)

Stock Awards

12

 

 

 

(g)

Other Stock-Based Awards

12

 

 

 

(h)

General

12

 

 

 

Section 7.

 

Amendment and Termination; Corrections

14

 

 

 

 

(a)

Amendments to the Plan

14

 

 

 

(b)

Amendments to Awards

15

 

 

 

(c)

Correction of Defects, Omissions and Inconsistencies

15

 

 

 

Section 8.

 

Income Tax Withholding

15

 

 

 

 

Section 9.

 

General Provisions

16

 

 

 

 

(a)

No Rights to Awards

16

 

 

 

(b)

Award Agreements

16

 

 

 

(c)

Plan Provisions Control

16

 

 

 

(d)

No Rights of Stockholders

16

 

i

--------------------------------------------------------------------------------


 

(e)

No Limit on Other Compensation Plans or Arrangements

16

 

 

 

(f)

No Right to Employment or Directorship

16

 

 

 

(g)

Governing Law

17

 

 

 

(h)

Severability

17

 

 

 

(i)

No Trust or Fund Created

17

 

 

 

(j)

Other Benefits

17

 

 

 

(k)

No Fractional Shares

17

 

 

 

(l)

Headings

17

 

 

 

(m)

Consultation With Professional Tax and Investment Advisors

17

 

 

 

(n)

Foreign Employees and Foreign Law Considerations

17

 

 

 

(o)

Blackout Periods

18

 

 

 

Section 10.

 

Clawback or Recoupment

18

 

 

 

 

Section 11.

 

Effective Date of the Plan; Effect on Prior Plan

18

 

 

 

 

Section 12.

 

Term of the Plan

18

 

ii

--------------------------------------------------------------------------------


 

SUPERVALU INC.

2012 STOCK PLAN

 

Section 1.                                          Purpose

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, non-employee Directors, consultants, independent contractors and
advisors capable of assuring the future success of the Company, to offer such
persons incentives to put forth maximum efforts for the success of the Company’s
business and to compensate such persons through various stock-based and other
arrangements and provide them with opportunities for stock ownership in the
Company, thereby aligning the interests of such persons with the Company’s
stockholders.

 

Section 2.                                          Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)                     “Affiliate” shall mean (i) any entity that, directly or
indirectly through one or more intermediaries, is controlled by the Company and
(ii) any entity in which the Company has a significant equity interest, in each
case as determined by the Committee.

 

(b)                     “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent,
Stock Award or Other Stock-Based Award granted under the Plan.

 

(c)                      “Award Agreement” shall mean any written agreement,
contract or other instrument or document evidencing an Award granted under the
Plan.  An Award Agreement may be in an electronic medium and need not be signed
by a representative of the Company or the Participant.  Each Award Agreement
shall be subject to the applicable terms and conditions of the Plan and any
other terms and conditions (not inconsistent with the Plan) determined by the
Committee.

 

(d)                     “Board” shall mean the Board of Directors of the
Company.

 

(e)                      “Change of Control” shall mean any of the following
events for Awards granted under the Plan:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of either
(A) the then outstanding shares of common stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company or
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

 

(ii)                                  the consummation of any merger or other
business combination of the Company, sale or lease of all or substantially all
of the Company’s assets or combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
stockholders of the Company and any trustee or fiduciary of any Company employee
benefit plan immediately prior to the Transaction own at least sixty percent
(60%) of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other

 

--------------------------------------------------------------------------------


 

business combination; (B) the purchaser or lessee of the Company’s assets or
(C) both the surviving corporation and the purchaser or lessee in the event of
any combination of Transactions; or

 

(iii)                               within any 24-month period, the persons who
were directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of a successor to the Company.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of or with the approval of, at least
three-fourths of the directors who then qualified as Incumbent Directors (so
long as such director was not nominated by a person who has expressed an intent
to effect a Change of Control or engage in a proxy or other control contest).

 

(f)                       “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time, and any regulations promulgated thereunder.

 

(g)                      “Committee” shall mean the Leadership Development and
Compensation Committee of the Board or any successor committee of the Board
designated by the Board to administer the Plan.  The Committee shall be
comprised of not less than such number of Directors as shall be required to
permit Awards granted under the Plan to qualify under Rule 16b-3, and each
member of the Committee shall be a “non-employee director” within the meaning of
Rule 16b-3 and an “outside director” within the meaning of Section 162(m).  The
Company expects to have the Plan administered in accordance with the
requirements for the award of “qualified performance-based compensation” within
the meaning of Section 162(m).

 

(h)                     “Company” shall mean SUPERVALU INC., a Delaware
corporation, or any successor corporation.

 

(i)                         “Director” shall mean a member of the Board.

 

(j)                        “Dividend Equivalent” shall mean any right granted
under Section 6(e) of the Plan.

 

(k)                     “Eligible Person” shall mean any employee, officer,
non-employee Director, consultant, independent contractor or advisor providing
services to the Company or any Affiliate who the Committee determines to be an
Eligible Person.  An Eligible Person must be a natural person.

 

(l)                         “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

(m)                 “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.  Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of a Share
as of a given date for purposes of the Plan shall be, if the Shares are then
listed on the New York Stock Exchange, the closing sale price of one Share on
the New York Stock Exchange as reported on the consolidated transaction
reporting system on such date or, if the New York Stock Exchange is not open for
trading on such date, on the next date that the New York Stock Exchange is open
for trading.

 

2

--------------------------------------------------------------------------------


 

(n)                     “Incentive Stock Option” shall mean an option granted
under Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code or any successor provision.

 

(o)                     “Non-Qualified Stock Option” shall mean an option
granted under Section 6(a) of the Plan that is not intended to be an Incentive
Stock Option.

 

(p)                     “Option” shall mean an Incentive Stock Option or a
Non-Qualified Stock Option.

 

(q)                     “Other Stock-Based Award” shall mean any right granted
under Section 6(g) of the Plan.

 

(r)                        “Participant” shall mean an Eligible Person
designated to be granted an Award under the Plan.

 

(s)                       “Performance Award” shall mean any right granted under
Section 6(d) of the Plan.

 

(t)                        “Performance Goal” shall mean one or more of the
following performance goals, either individually, alternatively or in any
combination: sales (including identical store sales), revenue, costs, expenses,
earnings (including one or more of net profit after tax, gross profit, operating
profit, earnings before interest and taxes (“EBIT”), earnings before interest,
taxes, depreciation and amortization (“EBITDA”) and net earnings), EBIT or
EBITDA as a percent of net sales, earnings per share (basic or diluted),
earnings per share from continuing operations, operating income, pre-tax income,
operating income margin, net income, margins (including one or more of gross,
operating and net income margins), ratios (including one or more of price to
earnings, debt to assets, debt to net assets and ratios regarding liquidity,
solvency, fiscal capacity, productivity or risk), returns (including one or more
of return on actual or proforma assets, net assets, equity, investment, capital
and net capital employed), stockholder return (including total stockholder
return relative to an index or peer group), stock price, market capitalization,
cash generation, cash flow (including, without limitation, operating cash flow,
free cash flow and cash flow return on equity), unit volume, working capital,
market share, cost reductions, budget comparisons, sales or profitability of an
identifiable business unit or product, economic profit or value added, number of
customers, workforce satisfaction and diversity goals, environmental health and
safety goals, employee retention, customer satisfaction, implementation or
completion of key projects and strategic plan development and implementation. 
Such goals may reflect absolute entity or business unit performance or a
relative comparison to the performance of a peer group of entities or other
external measure of the selected performance criteria. The foregoing measures
may relate to the Company, one or more of its subsidiaries or one or more of its
divisions or units, product lines or product categories or any combination of
the foregoing.  To the extent consistent with Section 162(m), the Committee may,
when it establishes performance criteria, also provide for the adjustment for
charges related to an event or occurrence which the Committee determines is
appropriate for adjustment, including, but not limited to, any of the following
events: asset write-downs; litigation or claim judgments or settlements; changes
in tax law, accounting principles or other such laws or provisions affecting
reported results; severance, contract termination and other costs related to
exiting certain business activities; acquisitions; gains or losses from the
disposition of businesses or assets or from the early extinguishment of debt;
and unusual, extraordinary or nonrecurring events.

 

(u)                     “Person” shall mean any individual or entity, including
a corporation, partnership, limited liability company, association, joint
venture or trust.

 

3

--------------------------------------------------------------------------------


 

(v)                     “Plan” shall mean the SUPERVALU INC. 2012 Stock Plan, as
amended from time to time.

 

(w)                   “Restricted Stock” shall mean any Share granted under
Section 6(c) of the Plan.

 

(x)                     “Restricted Stock Unit” shall mean any unit granted
under Section 6(c) of the Plan evidencing the right to receive a Share (or a
cash payment equal to the Fair Market Value of a Share) at some future date.

 

(y)                     “Rule 16b-3” shall mean Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act  or any successor
rule or regulation.

 

(z)                      “Section 162(m)” shall mean Section 162(m) of the Code,
or any successor provision, and the applicable Treasury Regulations promulgated
thereunder.

 

(aa)              “Section 409A” shall mean Section 409A of the Code, or any
successor provision, and applicable Treasury Regulations and other applicable
guidance thereunder.

 

(bb)              “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

(cc)                “Share” or “Shares” shall mean a share or shares of common
stock, $1.00 par value per share, of the Company or such other securities or
property as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.

 

(dd)              “Specified Employee” shall mean a specified employee as
defined in Section 409A(a)(2)(B) of the Code or applicable proposed or final
regulations under Section 409A, determined in accordance with procedures
established by the Company and applied uniformly with respect to all plans
maintained by the Company that are subject to Section 409A.

 

(ee)                “Stock Appreciation Right” shall mean any right granted
under Section 6(b) of the Plan.

 

(ff)                  “Stock Award” shall mean any Share granted under
Section 6(f) of the Plan.

 

Section 3.                                          Administration

 

(a)                     Power and Authority of the Committee.  The Plan shall be
administered by the Committee.  Subject to the express provisions of the Plan
and to applicable law, the Committee shall have full power and authority to: 
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement, provided, however, that, except as otherwise
permitted in connection with an event as provided under Section 4(c) hereof, the
Committee shall not reprice, adjust or amend the exercise price of Options or
the grant price of Stock Appreciation Rights previously awarded to any
Participant, whether through amendment, cancellation and replacement grant, or
any other means; (vi) accelerate the exercisability of any Award or the lapse of
any restrictions relating to any Award; (vii) determine whether, to what extent
and under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with

 

4

--------------------------------------------------------------------------------


 

respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder of the Award or the Committee; (ix) interpret and
administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (xii) adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the Company or an
Affiliate may operate, including, without limitation, establishing any special
rules for Affiliates, Eligible Persons or Participants located in any particular
country, in order to meet the objectives of the Plan and to ensure the viability
of the intended benefits of Awards granted to Participants located in such
non-United States jurisdictions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Participant, any holder or beneficiary
of any Award or Award Agreement, and any employee of the Company or any
Affiliate.

 

(b)                     Delegation.  The Committee may delegate its powers and
duties under the Plan to one or more officers or Directors of the Company,
subject to such terms, conditions and limitations as the Committee may establish
in its sole discretion; provided, however, that the Committee shall not delegate
its powers and duties under the Plan (i) with regard to officers or directors of
the Company or any Affiliate who are subject to Section 16 of the Exchange Act,
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) or (iii) in such a manner as would contravene
Section 157 of the Delaware General Corporation Law.

 

(c)                      Power and Authority of the Board.  Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan, unless the exercise of such powers
and duties by the Board would cause the Plan not to comply with the requirements
of Rule 16b-3 or Section 162(m).

 

Section 4.                                          Shares Available for Awards

 

(a)                     Shares Available.  Subject to adjustment as provided in
Section 4(c) of the Plan, the aggregate number of Shares that may be issued
under all Awards under the Plan shall be the sum of (i) 29,500,000 and (ii) any
Shares subject to awards as of May 22, 2012 under the Company’s 2007 Stock Plan
that, on or after the effective date of the Plan, cease for any reason to be
subject to such awards (other than by reason of exercise or settlement of such
awards to the extent they are exercised for or settled in vested and
nonforfeitable Shares).  The number of Shares available for issuance under the
Plan pursuant to clause (ii) in the preceding sentence shall be the same number
of Shares counted against the aggregate number of Shares available under the
Company’s 2007 Stock Plan with respect to such awards.  Shares to be issued
under the Plan may be authorized but unissued Shares, treasury shares or Shares
acquired in the open market or otherwise.  If an Award terminates, is forfeited
or is cancelled without the issuance of any Shares, or if any Shares covered by
an Award or to which an Award relates are not issued for any other reason, then
the number of Shares counted against the aggregate number of Shares available
under the Plan with respect to such Award, to the extent of any such

 

5

--------------------------------------------------------------------------------


 

termination, forfeiture, cancellation or other event, shall again be available
for granting Awards under the Plan.  If Shares of Restricted Stock are forfeited
or otherwise reacquired by the Company prior to vesting, whether or not
dividends have been paid on such Shares, then the number of Shares counted
against the aggregate number of Shares available under the Plan with respect to
such Award of Restricted Stock, to the extent of any such forfeiture or
reacquisition by the Company, shall again be available for granting Awards under
the Plan.  Shares that are withheld in full or partial payment to the Company of
the purchase or exercise price relating to any Award or in connection with the
satisfaction of tax obligations relating to any Award shall not be available for
granting Awards under the Plan.  Additionally, if an Option is net exercised, as
permitted by Section 6(a)(iii), the number of Shares counted against the
aggregate number of Shares available under the Plan with respect to such Award
shall be the gross amount of Shares subject to the Award.

 

(b)                     Accounting for Awards.  For purposes of this Section 4,
if an Award entitles the holder thereof to receive or purchase Shares, the
number of Shares covered by such Award or to which such Award relates shall be
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Plan.  With respect to Options,
Stock Appreciation Rights or any other Awards under the Plan the value of which
Awards is based solely on an increase in the value of the Shares after the date
of grant of such Awards, the number of Shares available for Awards under the
Plan shall be reduced by one Share for each Share covered by or payable under
such Award or to which such Award relates.  With respect to any Awards other
than Options, Stock Appreciation Rights or any other Awards under the Plan the
value of which Awards is based solely on an increase in the value of the Shares
after the date of grant of such Awards, the number of Shares available for
Awards under the Plan shall be reduced by 2.63 Shares for each Share covered by
such Award or to which such Award relates.  For Stock Appreciation Rights
settled in Shares upon exercise, the aggregate number of Shares with respect to
which the Stock Appreciation Right is exercised, rather than the number of
Shares actually issued upon exercise, shall be counted against the number of
Shares available for Awards under the Plan.  Awards that do not entitle the
holder thereof to receive or purchase Shares and Awards that are settled in cash
shall not be counted against the aggregate number of Shares available for Awards
under the Plan.

 

(c)                      Adjustments.  In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company or other similar
corporate transaction or event affects the Shares such that an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or other property) that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or other securities or other property) subject to outstanding Awards, (iii) the
purchase price or exercise price with respect to any Award and (iv) the
limitations contained in Section 4(d) of the Plan; provided, however, that the
number of Shares covered by any Award or to which such Award relates shall
always be a whole number.  Such adjustment shall be made by the Committee or the
Board, whose determination in that respect shall be final, binding and
conclusive.

 

6

--------------------------------------------------------------------------------


 

(d)                     Award Limitations Under the Plan.

 

(i)                         Section 162(m) Limitation for Certain Types of
Awards.  No Eligible Person that may be a “covered person” within the meaning of
Section 162(m) may be granted Options, Stock Appreciation Rights or any other
Award or Awards under the Plan, the value of which Award or Awards is based
solely on an increase in the value of the Shares after the date of grant of such
Award or Awards, and which is intended to represent “qualified performance-based
compensation” within the meaning of Section 162(m), for more than 2,000,000
Shares or, if such Award is payable in cash, for an amount greater than the Fair
Market Value of 2,000,000 Shares at the time of payment (subject, in each case,
to adjustment as provided for in Section 4(c) of the Plan) in the aggregate in
any calendar year.

 

(ii)                      Section 162(m) Limitations for Performance Awards.

 

(A)                   Performance Awards Denominated in Shares.  No Eligible
Person that may be a “covered person” within the meaning of Section 162(m) may
be granted Awards denominated in Shares under the Plan which are intended to
represent “qualified performance-based compensation” within the meaning of
Section 162(m) (including, without limitation, Performance Awards, Restricted
Stock and Restricted Stock Units), for more than 2,000,000 Shares (subject to
adjustment as provided for in Section 4(c) of the Plan) in the aggregate in any
calendar year.  The limitation contained in this Section 4(d)(ii)(A) does not
apply to any Award subject to the limitations contained in Section 4(d)(i) or
Section 4(d)(ii)(B).

 

(B)                   Performance Awards Denominated in Cash.  The maximum
amount payable pursuant to all Performance Awards denominated in cash under the
Plan which are intended to represent “qualified performance-based compensation”
within the meaning of Section 162(m) to any Participant that may be a “covered
person” within the meaning of Section 162(m) in the aggregate in any calendar
year shall be $10,000,000 in value, whether payable in cash, Shares or other
property.  The limitation contained in this Section 4(d)(ii)(B) does not apply
to any Award subject to the limitations contained in Section 4(d)(i) or
Section 4(d)(ii)(A).

 

(iii)                   Limitation for Awards to Consultants and Advisors. 
Awards will only be granted to consultants or advisors in compliance with
Rule 405 of the Securities Act.

 

(iv)                  The limitations contained in this Section 4(d) shall apply
only with respect to Awards granted under this Plan, and limitations on awards
granted under any other stockholder approved executive incentive plan maintained
by the Company will be governed solely by the terms of such other plan.

 

7

--------------------------------------------------------------------------------


 

Section 5.                                          Eligibility

 

Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

Section 6.                                          Awards

 

(a)                     Options.  The Committee is hereby authorized to grant
Options to Eligible Persons with the following terms and conditions and with
such additional terms and conditions not inconsistent with the provisions of the
Plan as the Committee shall determine:

 

(i)                         Exercise Price.  The purchase price per Share
purchasable under an Option shall be determined by the Committee and shall not
be less than 100% of the Fair Market Value of a Share on the date of grant of
such Option; provided, however, that the Committee may designate a purchase
price below Fair Market Value on the date of grant (A) to the extent necessary
or appropriate, as determined by the Committee, to satisfy applicable legal or
regulatory requirements of a foreign jurisdiction or (B) if the Option is
granted in substitution for a stock option previously granted by an entity that
is acquired by or merged with the Company or an Affiliate.

 

(ii)                      Option Term.  The term of each Option shall be fixed
by the Committee at the time of grant, but shall not be longer than 10 years
from the date of grant.

 

(iii)                   Time and Method of Exercise.  The Committee shall
determine the time or times at which an Option may be exercised in whole or in
part and the method or methods by which, and the form or forms (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the applicable exercise price) in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.
Alternatively, the Committee may, in its discretion, permit a Non-Qualified
Stock Option (but not an Incentive Stock Option) to be exercised by delivering
to the Participant a number of Shares having an aggregate Fair Market Value
(determined as of the date of exercise) equal to the excess, if positive, of the
Fair Market Value of the Shares underlying the Non-Qualified Stock Option being
exercised, on the date of exercise, over the exercise price of the Non-Qualified
Stock Option for such Shares.

 

8

--------------------------------------------------------------------------------


 

(iv)                  Incentive Stock Options.  Notwithstanding anything in the
Plan to the contrary, the following additional provisions shall apply to the
grant of Options which are intended to qualify as Incentive Stock Options:

 

(A)                   The Committee will not grant Incentive Stock Options in
which the aggregate Fair Market Value (determined as of the time the Option is
granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under this Plan and all other plans of the Company and its Affiliates) shall
exceed $100,000.

 

(B)                   All Incentive Stock Options must be granted within 10
years from the earlier of the date on which this Plan was adopted by the Board
or the date this Plan was approved by the stockholders of the Company.

 

(C)                   Unless sooner exercised, all Incentive Stock Options shall
expire and no longer be exercisable no later than 10 years after the date of
grant; provided, however, that in the case of a grant of an Incentive Stock
Option to a Participant who, at the time such Option is granted, owns (within
the meaning of Section 422 of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of its
Affiliate, such Incentive Stock Option shall expire and no longer be exercisable
no later than five years from the date of grant.

 

(D)                   The purchase price per Share for an Incentive Stock Option
shall be not less than 100% of the Fair Market Value of a Share on the date of
grant of the Incentive Stock Option; provided, however, that, in the case of the
grant of an Incentive Stock Option to a Participant who, at the time such Option
is granted, owns (within the meaning of Section 422 of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its Affiliate, the purchase price per Share
purchasable under an Incentive Stock Option shall be not less than 110% of the
Fair Market Value of a Share on the date of grant of the Incentive Stock Option.

 

(E)                    Any Incentive Stock Option authorized under the Plan
shall contain such other provisions as the Committee shall deem advisable, but
shall in all events be consistent with and contain all provisions required in
order to qualify the Option as an Incentive Stock Option.

 

(b)                     Stock Appreciation Rights.  The Committee is hereby
authorized to grant Stock Appreciation Rights to Eligible Persons subject to the
terms of the Plan and any applicable Award Agreement.  A Stock Appreciation
Right granted under the Plan shall confer on the holder thereof a right to
receive upon exercise thereof the excess of (i) the Fair Market Value of one
Share on the date of exercise (or, if the Committee shall so determine, at any
time during a specified period before or after the date of exercise) over
(ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than

 

9

--------------------------------------------------------------------------------


 

100% of the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right; provided, however, that the Committee may designate a per
share grant price below Fair Market Value on the date of grant (A) to the extent
necessary or appropriate, as determined by the Committee, to satisfy applicable
legal or regulatory requirements of a foreign jurisdiction or (B) if the Stock
Appreciation Right is granted in substitution for a stock appreciation right
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.  Subject to the terms of the Plan and any applicable Award
Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee; provided, however,
that the term of each Stock Appreciation Right shall not be longer than 10 years
from the date of grant.  The Committee may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

 

(c)                      Restricted Stock and Restricted Stock Units.  The
Committee is hereby authorized to grant an Award of Restricted Stock and
Restricted Stock Units to Eligible Persons with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i)                         Restrictions.  Shares of Restricted Stock and
Restricted Stock Units shall be subject to such restrictions as the Committee
may impose (including, without limitation, any limitation on the right to vote a
Share of Restricted Stock or the right to receive any dividend or other right or
property with respect thereto), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise as the
Committee may deem appropriate.  Notwithstanding the foregoing, the Committee
may permit acceleration of vesting of such Awards in certain events including,
but not limited to, the Participant’s death, disability, termination, retirement
or a Change of Control.

 

(ii)                      Issuance and Delivery of Shares.  Any Restricted Stock
granted under the Plan shall be issued at the time such Awards are granted and
may be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.  Shares representing Restricted Stock that are no longer
subject to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived.  In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted.  Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

 

(iii)                   Forfeiture.  Except as otherwise determined by the
Committee, upon a Participant’s termination of employment or resignation or
removal as a Director (in either case, as determined under criteria established
by the Committee) during the applicable restriction period, all Shares of
Restricted

 

10

--------------------------------------------------------------------------------


 

Stock and all Restricted Stock Units held by the Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interest of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units, except as
otherwise provided in the Award Agreement.

 

(d)                     Performance Awards.  The Committee is hereby authorized
to grant Performance Awards to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement.  A Performance Award granted under the Plan
(i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock and Restricted Stock Units), other securities,
other Awards or other property and (ii) shall confer on the holder thereof the
right to receive payments, in whole or in part, upon the achievement of one or
more performance goals during such performance periods as the Committee shall
establish.  Subject to the terms of the Plan, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be determined by the Committee. 
Performance Awards that are granted to Eligible Persons who may be “covered
employees” under Section 162(m) and that are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m), to the
extent required by Section 162(m), shall be conditioned solely on the
achievement of one or more objective Performance Goals established by the
Committee within the time prescribed by Section 162(m), and shall otherwise
comply with the requirements of Section 162(m), as described below.

 

(i)                         Timing of Designations; Duration of Performance
Periods.  For each Award intended to be “qualified performance-based
compensation,” the Committee shall, not later than 90 days after the beginning
of each performance period, (i) designate all Participants for such performance
period and (ii) establish the objective performance factors for each Participant
for that performance period on the basis of one or more objective Performance
Goals; provided, however,  that, with respect to such Performance Goals, the
outcome is substantially uncertain at the time the Committee actually
establishes each Performance Goal.  The Committee shall have sole discretion to
determine the applicable performance period, provided that in the case of a
performance period less than 12 months, in no event shall a Performance Goal be
considered to be pre-established if it is established after 25 percent of the
performance period (as scheduled in good faith at the time the Performance Goal
is established) has elapsed.

 

(ii)                      Certification.  Following the close of each
performance period and prior to payment of any amount to a Participant with
respect to an Award intended to be “qualified performance-based compensation,”
the Committee shall certify in writing as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that performance period are to be based.

 

(iii)                   Payment of Qualified Performance Awards.  Certified
Awards shall be paid no later than two and one-half months following the
conclusion of the

 

11

--------------------------------------------------------------------------------


 

applicable performance period; provided, however, that the Committee may
establish procedures that allow for the payment of Awards on a deferred basis
subject to the requirements of Section 409A.  The Committee may, in its
discretion, reduce the amount of a payout achieved and otherwise to be paid in
connection with an Award intended to be “qualified performance-based
compensation,” but may not exercise discretion to increase such amount.

 

(e)                      Dividend Equivalents.  The Committee is hereby
authorized to grant Dividend Equivalents to Eligible Persons under which the
Participant shall be entitled to receive payments (in cash, Shares, other
securities, other Awards or other property as determined in the discretion of
the Committee) equivalent to the amount of cash dividends paid by the Company to
holders of Shares with respect to a number of Shares determined by the
Committee.  Subject to the terms of the Plan and any applicable Award Agreement,
such Dividend Equivalents may have such terms and conditions as the Committee
shall determine.  Notwithstanding the foregoing, the Committee may not grant
Dividend Equivalents to Eligible Persons in connection with grants of Options or
Stock Appreciation Rights to such Eligible Persons.

 

(f)                       Stock Awards.  The Committee is hereby authorized to
grant to Eligible Persons Shares without restrictions thereon, as deemed by the
Committee to be consistent with the purpose of the Plan.  Subject to the terms
of the Plan and any applicable Award Agreement, such Stock Awards may have such
terms and conditions as the Committee shall determine.

 

(g)                      Other Stock-Based Awards.  The Committee is hereby
authorized to grant to Eligible Persons such other Awards that are denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible
into Shares), as are deemed by the Committee to be consistent with the purpose
of the Plan.  The Committee shall determine the terms and conditions of such
Awards, subject to the terms of the Plan and any applicable Award Agreement. 
The consideration paid by the Participant may be paid by such method or methods
and in such form or forms (including, without limitation, cash, Shares, other
securities, other Awards or other property or any combination thereof), as the
Committee shall determine.

 

(h)                     General.

 

(i)                         Consideration for Awards.  Awards may be granted for
no cash consideration or for any cash or other consideration as may be
determined by the Committee or required by applicable law.

 

(ii)                      Awards May Be Granted Separately or Together.  Awards
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with or in substitution for any other Award or any award granted
under any other plan of the Company or any Affiliate.  Awards granted in
addition to or in tandem with other Awards or in addition to or in tandem with
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

 

(iii)                   Forms of Payment under Awards.  Subject to the terms of
the Plan and of any applicable Award Agreement, payments or transfers to be made
by the

 

12

--------------------------------------------------------------------------------


 

Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee.  Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

 

(iv)                  Term of Awards.  Subject to Section 6(a)(iv)(C), the term
of each Award shall be for a period not to exceed 10 years from the date of
grant as determined by the Committee at the time of grant.

 

(v)                     Limits on Transfer of Awards.  Except as provided by the
Committee or by this Plan, any Award (other than Stock Awards) and any right
under any such Award shall not be transferable by a Participant other than by
will or by the laws of descent and distribution or by transfer of an Award back
to the Company, including transfer of an Award (but not any Option) to the
Company in connection with a deferral election under a Company deferred
compensation plan.  Notwithstanding the immediately preceding sentence, Awards
of Incentive Stock Options shall not be transferable by a Participant other than
by will or by the laws of descent and distribution.  The Committee may establish
procedures as it deems appropriate for a Participant to designate a Person or
Persons, as beneficiary or beneficiaries, to exercise the rights of the
Participant and receive any property distributable with respect to any Award in
the event of the Participant’s death.  The Committee, in its discretion and
subject to such additional terms and conditions as it determines, may permit a
Participant to transfer a Non-Qualified Stock Option to any “family member” (as
defined in the General Instructions to Form S-8 (or any successor to such
Instructions or such Form) under the Securities Act) at any time that such
Participant holds such Option, provided that such transfers may not be for
“value” (as defined in the General Instructions to Form S-8 (or any successor to
such Instructions or such Form) under the Securities Act) and the family member
may not make any subsequent transfers other than by will or by the laws of
descent and distribution.  Each Award under the Plan or right under any such
Award shall be exercisable during the Participant’s lifetime only by the
Participant (except as provided herein or in an Award Agreement or amendment
thereto relating to a Non-Qualified Stock Option) or, if permissible under
applicable law, by the Participant’s guardian or legal representative.  No Award
(other than a Stock Award) or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

 

13

--------------------------------------------------------------------------------


 

(vi)                  Restrictions; Securities Exchange Listing.  All Shares or
other securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made with respect to, or legends to be placed on the certificates for, such
Shares or other securities to reflect such restrictions.  The Company shall not
be required to deliver any Shares or other securities covered by an Award unless
and until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

 

(vii)               Section 409A Provisions.  Notwithstanding anything in the
Plan or any Award Agreement to the contrary, to the extent that any amount or
benefit that constitutes “deferred compensation” to a Participant under
Section 409A and applicable guidance thereunder is otherwise payable or
distributable to a Participant under the Plan or any Award Agreement solely by
reason of the occurrence of a Change of Control or due to the Participant’s
disability or “separation from service” (as defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change of Control, disability or
separation from service meet the definition of a change in ownership or control,
disability or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable proposed or final regulations,
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A by reason of the short-term deferral
exemption or otherwise.  Any payment or distribution that otherwise would be
made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the Specified Employee’s
separation from service (or if earlier, upon the Specified Employee’s death)
unless the payment or distribution is exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise.

 

Section 7.                                          Amendment and Termination;
Corrections

 

(a)                     Amendments to the Plan.  The Board may amend, alter,
suspend, discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the stockholders of the Company shall be required for any amendment
to the Plan that:

 

(i)                         requires stockholder approval under the rules or
regulations of the Securities and Exchange Commission, the New York Stock
Exchange or any other securities exchange applicable to the Company;

 

(ii)                      increases the number of shares authorized under the
Plan as specified in Section 4(a) of the Plan;

 

14

--------------------------------------------------------------------------------


 

(iii)                   increases the number of shares subject to the
limitations contained in Section 4(d)(i) or Section 4(d)(ii)(A) of the Plan or
the dollar amount subject to the limitation contained in Section 4(d)(ii)(B) of
the Plan;

 

(iv)                  permits repricing of Options or Stock Appreciation Rights,
which is prohibited by Section 3(a)(v) of the Plan;

 

(v)                     permits the award of Options or Stock Appreciation
Rights at a price less than 100% of the Fair Market Value of a Share on the date
of grant of such Option or Stock Appreciation Right, contrary to the provisions
of Section 6(a) and Section 6(b) of the Plan; or

 

(vi)                  would cause Section 162(m) to become unavailable with
respect to the Plan.

 

(b)                     Amendments to Awards.  Subject to the provisions of the
Plan, the Committee may waive any conditions of or rights of the Company under
any outstanding Award, prospectively or retroactively.  Except as otherwise
provided in the Plan, the Committee may amend, alter, suspend, discontinue or
terminate any outstanding Award, prospectively or retroactively, but no such
action may adversely affect the rights of the holder of such Award without the
consent of the Participant or holder or beneficiary thereof.  The Company
intends that Awards under the Plan shall satisfy the requirements of
Section 409A to avoid any adverse tax results thereunder, and the Committee
shall administer and interpret the Plan and all Award Agreements in a manner
consistent with that intent.  If any provision of the Plan or an Award Agreement
would result in adverse tax consequences under Section 409A, the Committee may
amend that provision (or take any other action reasonably necessary) to avoid
any adverse tax results and no action taken to comply with Section 409A shall be
deemed to impair or otherwise adversely affect the rights of any holder of an
Award or beneficiary thereof.

 

(c)                      Correction of Defects, Omissions and Inconsistencies. 
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.

 

Section 8.                                          Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.  The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

 

15

--------------------------------------------------------------------------------


 

Section 9.                                          General Provisions

 

(a)                     No Rights to Awards.  No Eligible Person, Participant or
other Person shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Eligible Persons,
Participants or holders or beneficiaries of Awards under the Plan.  The terms
and conditions of Awards need not be the same with respect to any Participant or
with respect to different Participants.

 

(b)                     Award Agreements.  No Participant shall have rights
under an Award granted to such Participant unless and until an Award Agreement
shall have been duly executed on behalf of the Company and, if requested by the
Company, signed by the Participant, or until such Award Agreement is delivered
and accepted through an electronic medium in accordance with procedures
established by the Company.

 

(c)                      Plan Provisions Control.  In the event that any
provision of an Award Agreement conflicts with or is inconsistent in any respect
with the terms of the Plan as set forth herein or subsequently amended, the
terms of the Plan shall control.

 

(d)                     No Rights of Stockholders.  Except with respect to
Restricted Stock and Stock Awards, neither a Participant nor the Participant’s
legal representative shall be, or have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares issuable upon the exercise
or payment of any Award, in whole or in part, unless and until such Shares have
been issued.

 

(e)                      No Limit on Other Compensation Plans or Arrangements. 
Nothing contained in the Plan shall prevent the Company or any Affiliate from
adopting or continuing in effect other or additional compensation plans or
arrangements, and such plans or arrangements may be either generally applicable
or applicable only in specific cases.

 

(f)                       No Right to Employment or Directorship.  The grant of
an Award shall not be construed as giving a Participant the right to be retained
as an employee of the Company or any Affiliate, or the right to be retained as a
Director, nor will it affect in any way the right of the Company or an Affiliate
to terminate a Participant’s employment at any time, with or without cause, or
remove a Director in accordance with applicable law.  In addition, the Company
or an Affiliate may at any time dismiss a Participant from employment, or remove
a Director who is a Participant, free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.  By participating in the Plan, each Participant shall be deemed
to have accepted all the conditions of the Plan and the terms and conditions of
any rules and regulations adopted by the Committee and shall be fully bound
thereby.

 

(g)                      Governing Law.  The internal law, and not the law of
conflicts, of the State of Delaware shall govern all questions concerning the
validity, construction and effect of the Plan or any Award, and any rules and
regulations relating to the Plan or any Award.

 

(h)                     Severability.  If any provision of the Plan or any Award
is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or

 

16

--------------------------------------------------------------------------------


 

intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction or Award, and the remainder of the Plan or any such Award shall
remain in full force and effect.

 

(i)                         No Trust or Fund Created.  Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any Affiliate.

 

(j)                        Other Benefits.  No compensation or benefit awarded
to or realized by any Participant under the Plan shall be included for the
purpose of computing such Participant’s compensation or benefits under any
pension, retirement, savings, profit sharing, group insurance, disability,
severance, termination pay, welfare or other benefit plan of the Company, unless
required by law or otherwise provided by such other plan.

 

(k)                     No Fractional Shares.  No fractional Shares shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash shall be paid in lieu of any fractional Share or whether
such fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.

 

(l)                         Headings.  Headings are given to the sections and
subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.

 

(m)                 Consultation With Professional Tax and Investment Advisors. 
The holder of any Award granted hereunder acknowledges that the grant, exercise,
vesting or any payment with respect to such an Award, and the sale or other
disposition of the Shares acquired pursuant to the Plan, may have tax
consequences pursuant to the Code or under local, state or international tax
laws.  Such a holder further acknowledges that such holder is relying solely and
exclusively on the holder’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives).  Finally, such a holder
understands and agrees that any and all tax consequences resulting from the
Award and its grant, exercise, vesting or any payment with respect thereto, and
the sale or other disposition of the Shares acquired pursuant to the Plan, is
solely and exclusively the responsibility of such holder without any expectation
or understanding that the Company or any of its employees, representatives or
Affiliates will pay or reimburse such holder for such taxes or other items.

 

(n)                     Foreign Employees and Foreign Law Considerations.  The
Committee may grant Awards to Eligible Persons who are foreign nationals, who
are located outside the United States, who are United States citizens or
resident aliens on global assignments in foreign nations, who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

 

17

--------------------------------------------------------------------------------


 

(o)                     Blackout Periods.  Notwithstanding any other provision
of this Plan or any Award or Award Agreement to the contrary, the Company shall
have the authority to establish any “blackout” period that the Company deems
necessary or advisable with respect to any or all Awards.

 

Section 10.                                   Clawback or Recoupment

 

All Awards under this Plan shall be subject to forfeiture or other penalties
pursuant to the Company’s Clawback Policy, as amended from time to time, and
such forfeiture and/or penalty conditions or provisions as determined by the
Committee and set forth in the applicable Award Agreement.

 

Section 11.                                   Effective Date of the Plan; Effect
on Prior Plan

 

The Plan shall be subject to approval by the stockholders of the Company at the
annual meeting of stockholders of the Company to be held on July 17, 2012 and
the Plan shall be effective as of the date of such stockholder approval.  On and
after the date of stockholder approval of the Plan, no awards shall be granted
under the Company’s 2007 Stock Plan, but all outstanding awards previously
granted under the 2007 Stock Plan shall remain outstanding in accordance with
the terms thereof.

 

Section 12.                                   Term of the Plan

 

No Award shall be granted under the Plan after (i) 10 years from the earlier of
the date of adoption of the Plan by the Board or the date of stockholder
approval or (ii) any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan; provided, however, that in the case of a
Performance Award intended to be “qualified performance-based compensation,” no
such Performance Award shall be granted under the Plan after the fifth year
following the year in which stockholders approved the Performance Goals unless
and until the Performance Goals are re-approved by the stockholders.  However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such dates, and the
authority of the Committee provided for hereunder with respect to the Plan and
any Awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.

 

18

--------------------------------------------------------------------------------